 
 
 
Exhibit 10.3


Amendment No. 11 to Receivables Financing Agreement
 
This AMENDMENT NO. 11 TO RECEIVABLES FINANCING AGREEMENT, dated as of
February 18, 2009 (this “Amendment Agreement”), is made by and among Rite Aid
Funding II (the “Borrower”), CAFCO, LLC (“CAFCO”), CRC FUNDING, LLC (“CRC”),
Falcon Asset Securitization Company LLC (“Falcon”), Variable Funding Capital
Company LLC (“Variable”; together with CAFCO, CRC and Falcon, the “Investors”),
Citibank, N.A. (“Citibank”), JPMorgan Chase Bank, N.A. (“JPMorgan”) and Wachovia
Bank, National Association (“Wachovia”; together with Citibank and JPMorgan, the
“Banks”), Citicorp North America, Inc., as program agent (the “Program Agent”),
Citicorp North America, Inc. (“CNAI”), JPMorgan and Wachovia, as investor agents
(CNAI, JPMorgan and Wachovia, in such capacity, the “Investor Agents”), Rite Aid
Hdqtrs. Funding, Inc. (the “Collection Agent”), each of the parties named in
Schedule III to the Agreement (as defined below) as originators (the
“Originators”) and The Bank of New York Mellon, as Trustee.
 
Preliminary Statements.  (1) The Borrower, the Investors (other than CRC), the
Program Agent, the Banks, the Investor Agents, the Collection Agent, the
Originators and The Bank of New York Mellon, as Trustee are parties to a
Receivables Financing Agreement, dated as of September 21, 2004, as amended as
of September 20, 2005, December 30, 2005, September 19, 2006, November 9, 2006,
February 20, 2007, August 31, 2007, September 18, 2007, September 16, 2008,
January 15, 2009 and January 22, 2009 (the “Agreement”; capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
them in the Agreement).
 
(2)    The Borrower, the Investors, the Program Agent, the Banks, the Investor
Agents, the Collection Agent and the Originators wish to amend the Agreement.
 
NOW, THEREFORE, the parties agree as follows:
 
SECTION 1.      Amendments to Agreement.  As of the Effective Date (as defined
below in Section 2), the Agreement is amended as follows:
 
1.1     Section 1.01 of the Agreement is amended as follows:
 
(a)    The definition of “Alternate Base Rate” is amended by (i) deleting the
word “and” at the end of each sub-clause (i) in each of clauses (a), (b) and (c)
therein, (ii) deleting the period at the end of each sub-clause (ii) in each of
clauses (a), (b) and (c) therein and in lieu thereof inserting the word “; and”,
and (iii) inserting a new sub-clause (iii) in each of clauses (a), (b) and (c)
therein as follows:
 
“(iii)    the Eurodollar Rate (without giving effect to clause (b) thereof) for
a Fixed Period of one month beginning on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00% per annum.”
 

 
 

--------------------------------------------------------------------------------

 

(b)    The definition of “Bank Commitment” is amended by (i) deleting the amount
“$325,000,000” in clause (a) thereof and replacing it with the amount
“$173,000,000”, (ii) deleting the amount “$125,000,000” in clause (b) thereof
and replacing it with the amount “$66,000,000”, and (iii) deleting the amount
“$200,000,000” in clause (c) thereof and replacing it with the amount
“$106,000,000”.
 
(c)    The definition of “Change in Control” is amended by adding the clause “or
the Jean Coutu Group (PJC) Inc. and its Affiliates” after the term “Affiliates,”
in the fourth line thereof.
 
(d)    The definition of “Concentration Limit” is amended by deleting the phrase
“higher amount” in the second line thereof and replacing it with the phrase
“higher percentage”.
 
(e)    Clause (ix) of the definition of “Eligible Receivable” is amended by
adding the phrase “(except those created by the Second Lien Credit Agreement)”
after the words “Adverse Claim” appearing therein.
 
(f)     The definition of “Eurodollar Rate” is amended by (i) inserting the
words “the higher of (a)” after the words “an interest rate per annum equal to”
in the first sentence thereof, (ii) inserting the words “and (b) 3.00% per
annum” before the period at the end of the first sentence thereof, (iii)
deleting the words “In the event such rate” and inserting in lieu thereof the
words “In the event the rate determined in accordance with clause (a) above”,
and (iv) deleting the words “then the Eurodollar Rate” and inserting in lieu
thereof the words “then the rate determined in accordance with clause (a)
above”.
 
(g)    The definition of “Facility Amount” is amended by deleting the amount
“$650,000,000” in the first line thereof and replacing it with the amount
“$345,000,000”.
 
(h)    The definition of “Intercreditor Agreement” is amended by replacing the
reference to “September 21, 2004” with a reference to “September 22, 2004”.
 
(i)     The definition of “Investor Facility Amount” is amended by (i) deleting
the amount “$325,000,000” in clause (a) thereof and replacing it with the amount
“$173,000,000”, (ii) deleting the amount “$125,000,000” in clause (b) thereof
and replacing it with the amount “$66,000,000”, and (iii) deleting the amount
“$200,000,000” in clause (c) thereof and replacing it with the amount
“$106,000,000”.
 
(j)     The definition of “Net Receivables Pool Balance” is amended by deleting
the text in lines 7 to 9 beginning with the words “(A) in the case of” and
ending with the words “all other Obligors”.
 
(k)    The definition of “Percentage” is restated in its entirety to read as
follows:
 
“‘Percentage’ of any Bank means, (a) with respect to Citibank, 50.1449275%, or
such amount as reduced or increased by any Assignment and Acceptance entered
into with an Eligible Assignee, (b) with respect to JPMorgan, 19.1304348%, or
such
 

 
2

--------------------------------------------------------------------------------

 

amount as reduced or increased by any Assignment and Acceptance entered into
with an Eligible Assignee, (c) with respect to Wachovia, 30.7246377%, or such
amount as reduced or increased by any Assignment and Acceptance entered into
with an Eligible Assignee, or (d) with respect to a Bank that has entered into
an Assignment and Acceptance, the amount set forth therein as such Bank’s
Percentage, or such amount as reduced or increased by an Assignment and
Acceptance entered into between such Bank and an Eligible Assignee.”
 
(l)     A new definition of “Second Lien Agent” is added which reads in its
entirety as follows:
 
“‘Second Lien Agent’ means CNAI in its capacity as administrative agent and
collateral processing agent under the Second Lien Credit Agreement, and any
successor to CNAI thereunder.”
 
(m)   A new definition of “Second Lien Borrowing Base Deficiency” is added which
reads in its entirety as follows:
 
“‘Second Lien Borrowing Base Deficiency” means, on any date, the excess, if any,
of (x) the “Facility Principal” (as defined in the Second Lien Credit
Agreement), over (y) the “Borrowing Base” (as defined in the Second Lien Credit
Agreement).”
 
(n)    A new definition of “Second Lien Credit Agreement” is added which reads
in its entirety as follows:
 
“‘Second Lien Credit Agreement’ means that certain Credit Agreement dated as of
February 18, 2009 among the Borrower, the Originators, certain lenders party
thereto, HQ, as collection agent, and the Second Lien Agent, as the same may be
amended, modified or restated from time to time.”
 
(o)    A new definition of “Second Lien Intercreditor Agreement” is added which
reads in its entirety as follows:
 
“‘Second Lien Intercreditor Agreement’ means that certain Intercreditor
Agreement dated as of February 18, 2009 by and among the Program Agent, the
Borrower and the Second Lien Agent, as the same may be amended, modified or
restated from time to time.”
 
(p)    The definition of “Transaction Document” is amended by adding the term
“the Second Lien Intercreditor Agreement,” after the term “the Intercreditor
Agreement,” in the second line thereof.
 

 
3

--------------------------------------------------------------------------------

 



 
1.2      Section 1.02 of the Agreement is amended by deleting the term
“generally accepted accounting principals” in the second line thereof and
replacing it with the term “GAAP”.
 
1.3      Section 2.04(a) of the Agreement is amended by deleting clause (i)
thereof, renumbering clause (ii) thereof as a new clause (i) thereof, deleting
the word “and” at the end of the newly renumbered clause (i) thereof, and
inserting a new clause (ii) as follows:
 
“(ii)     at any time that there exists a Second Lien Borrowing Base Deficiency,
deposit to and hold in the Trustee’s Account, in trust for the Beneficiaries and
the Collection Agent, all Collections (which Collections shall thereafter be
applied pursuant to Section 2.04(i)); and”
 
1.4      Section 2.04(a)(iii) of the Agreement is amended by inserting the
following clause prior to the semicolon at the end thereof:
 
“unless otherwise instructed by the Borrower pursuant to Section 2.04(d) (and if
no such instructions shall have been given by the Borrower, unless otherwise
instructed in writing by the Second Lien Agent, which instructions shall state
that such remaining Collections will be applied to amounts due and owing under
the Second Lien Credit Agreement and otherwise in accordance with the terms of
the Second Lien Credit Agreement)”
 
1.5      Section 2.04(a) of the Agreement is amended by inserting the following
sentence at the end of the proviso thereto:
 
“The Daily Report delivered by the Collection Agent to the Trustee on each
Deposit Date shall set forth (x) the amount of the Second Lien Borrowing Base
Deficiency and (y) the amount of funds then held in the Trustee’s Account
pursuant to any previous application of clause (ii) of Section 2.04(a) or clause
(iii) of Section 2.04(b).”
 
1.6      Section 2.04(b) of the Agreement is amended by inserting the words
“during the Revolving Period” after the first appearance of the words “Fixed
Period” in the first sentence thereof, deleting clause (i) thereof, renumbering
clause (ii) thereof as a new clause (i) thereof, renumbering clause (iii)
thereof as a new clause (ii) thereof, deleting the word “and” at the end of the
newly renumbered clause (ii) thereof, and inserting a new clause (iii) as
follows:
 
“(iii)    at any time that there exists a Second Lien Borrowing Base Deficiency,
deposit to and hold in the Trustee’s Account, in trust for the Beneficiaries and
the Collection Agent, all Collections (which Collections shall thereafter be
applied pursuant to Section 2.04(i)); and”
 
1.7      Section 2.04(b) of the Agreement is amended by inserting the following
sentence at the end of the proviso thereto:
 

 
4

--------------------------------------------------------------------------------

 



 
“The Daily Report delivered by the Collection Agent to the Trustee on each
Deposit Date shall set forth (x) the amount of the Second Lien Borrowing Base
Deficiency and (y) the amount of funds then held in the Trustee’s Account
pursuant to any previous application of clause (ii) of Section 2.04(a) or clause
(iii) of Section 2.04(b).”
 
1.8      Sections 2.04(b)(iv) and 2.04(c)(iii) of the Agreement are each hereby
amended by inserting the following parenthetical expression prior to the
semicolon or period (as applicable) at the end thereof:
 
“(unless otherwise instructed in writing by the Second Lien Agent, which
instructions shall state that such remaining Collections will be applied to
amounts due and owing under the Second Lien Credit Agreement and otherwise in
accordance with the terms of the Second Lien Credit Agreement)”.
 
1.9      Section 2.04(d) of the Agreement is amended by adding the following
phrase prior to the period at the end thereof:
 
“for distribution on account of Facility Principal pursuant to Section 2.04A”.
 
1.10    The first paragraph of Section 2.04(e) of the Agreement is amended by
inserting the following proviso prior to the period at the end thereof:
 
“; provided, further, that if the Second Lien Agent shall have otherwise
instructed the Trustee in writing as to the deposit of funds that are to be
transferred to the Borrower’s Account or distributed to the Borrower, the
Trustee shall follow such instructions of the Second Lien Agent, which
instructions shall state that such remaining Cure Funds will be applied to
amounts due and owing under the Second Lien Credit Agreement and otherwise in
accordance with the terms of the Second Lien Credit Agreement.”
 
1.11    A new Section 2.04(i) is inserted after Section 2.04(h) as follows:
 
“(i)     To the extent that any amounts have been deposited to the Trustee’s
Account pursuant to Section 2.04(a)(ii) or Section 2.04(b)(iii), such amounts
shall be held in the Trustee’s Account until the earlier of (x) the date on
which the Collection Agent certifies in writing to the Trustee, annexing a Daily
Report evidencing such certification, that there is no Second Lien Borrowing
Base Deficiency, in which case, the Trustee shall promptly deposit into the
Borrower’s Account any amounts then in the Trustee’s Account which were
previously deposited pursuant to Section 2.04(a)(ii) or Section 2.04(b)(iii),
and (y) the date on which the “Cure Period” (as such term is defined in the
Second
 

 
5

--------------------------------------------------------------------------------

 

Lien Credit Agreement) ends, in which case any amounts then in the Trustee’s
Account which were previously deposited pursuant to Section 2.04(a)(ii) or
Section 2.04(b)(iii) shall be available for distribution on the next
Distribution Date pursuant to Section 2.04A and shall be distributed to the
Investor Agent’s Accounts for the ratable distribution to the applicable
Investors and Banks, in reduction of the Facility Principal (regardless of
whether such Distribution Date occurs during the Revolving Period or the
Amortization Period).
 
1.12    Sections 2.04A(a)(ix) and 2.04A(b)(viii) of the Agreement are each
hereby amended by inserting the following parenthetical expression prior to the
period at the end thereof:
 
“(unless otherwise instructed in writing by the Second Lien Agent, which
instructions shall state that such remaining funds will be applied to amounts
due and owing under the Second Lien Credit Agreement and otherwise in accordance
with the terms of the Second Lien Credit Agreement)”.
 
1.13    The last paragraph of Section 2.04A(b) of the Agreement is amended by
deleting the words “provided, however” and inserting in lieu thereof the
following:
 
“; provided, however, that if the Second Lien Agent shall have otherwise
instructed the Trustee in writing as to the deposit of funds that are to be
transferred to the Borrower’s Account or distributed to the Borrower, the
Trustee shall follow such instructions of the Second Lien Agent, which
instructions shall state that such remaining funds will be applied to amounts
due and owing under the Second Lien Credit Agreement and otherwise in accordance
with the terms of the Second Lien Credit Agreement; provided, further,”
 
1.14    Section 4.01(h) the Agreement is amended in its entirety to read as
follows:
 
“(h)    The Borrower is the legal and beneficial owner of the Transferred Assets
and Related Security free and clear of any Adverse Claim except those created by
the Second Lien Credit Agreement.  The Program Agent for the benefit of the
Investors and the Banks has a valid and perfected first priority security
interest in each Transferred Asset now existing or hereafter arising and in the
Related Security and Collections with respect thereto.  No effective financing
statement or other instrument similar in effect covering any Collateral is on
file in any recording office, except those relating to the Credit Agreement, the
Second Lien Credit Agreement and the Indentures, all of which the Borrower
represents relate to security interests that are subject to the Intercreditor
Agreement and the Second Lien Intercreditor
 

 
6

--------------------------------------------------------------------------------

 

Agreement, those filed by the Second Lien Agent pursuant to the Second Lien
Credit Agreement, those filed in favor of the Program Agent relating to this
Agreement and those filed pursuant to the Purchase Agreements.  Each Transferred
Asset characterized in any Borrower Report or other written statement made by or
on behalf of the Borrower as an Eligible Receivable or Eligible Participation
Interest, or as included in the Net Receivables Pool Balance is, as of the date
of such Borrower Report or other statement (or, if applicable, as of a date
certain specified in such report), an Eligible Receivable or Eligible
Participation Interest, or properly included in the Net Receivables Pool
Balance.”
 
1.15    Section 5.01(d) of the Agreement is amended in its entirety to read as
follows:
 
“(d)  Sales, Liens, Etc.  Except for the security interest created hereunder and
the security interest created under the Second Lien Credit Agreement in favor of
the Second Lien Agent, the Borrower will not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to any Collateral, or upon or with respect to any
account to which any Collections of any Pool Receivable or Participated
Receivable are sent, or assign any right to receive income in respect thereof.”
 
1.16    Clauses (xiii) and (xiv) of Section 5.01(k) of the Agreement are each
hereby amended by deleting the term “Funding Agents” where it appears therein
and replacing it with the term “Investor Agents”.
 
1.17    Section 5.01(n) of the Agreement is amended in its entirety to read as
follows:
 
“(n)  Nature of Business.  The Borrower will not engage in any business other
than the purchase or acquisition of Transferred Assets, Related Security and
Collections from Cayman SPE I and the transactions contemplated by this
Agreement and by the Second Lien Credit Agreement.  The Borrower will not create
or form any Subsidiary.”
 
1.18    Section 5.01(q) of the Agreement is amended in its entirety to read as
follows:
 
“(q)  Debt.  The Borrower will not incur any Debt, other than any Debt incurred
pursuant to this Agreement or the Second Lien Credit Agreement.”
 
1.19    New Sections 5.01(u), 5.01(v), 5.01(w) and 5.01(x) are inserted in the
appropriate location as follows:
 
“(u)    Amendments to the Second Lien Credit Agreement.  The Borrower may agree
or consent to any amendment, supplement or
 

 
7

--------------------------------------------------------------------------------

 

modification to the Second Lien Loan Documents (as defined in the Second Lien
Intercreditor Agreement) in accordance with their terms, in each case, without
the consent of, or prior notice to the Program Agent or the First Lien
Claimholders (as defined in the Second Lien Intercreditor Agreement); provided,
however, that any such amendment, supplement or modification shall not, without
the consent of the Program Agent and each Investor Agent:
 
(i)     increase the aggregate principal amount of loans or other extensions of
credit under the Second Lien Loan Documents (as defined in the Second Lien
Intercreditor Agreement) or commitments therefor so that the aggregate principal
amount of such loans or other extensions of credit and commitments is in excess
of $225,000,000;
 
(ii)    modify the method of computing interest or increase the interest rate
(including by any increase in the “applicable margin” or similar component of
the interest rate) or yield provisions applicable to the Second Lien Obligations
(as defined in the Second Lien Intercreditor Agreement) or any commitment fee,
facility fee, utilization fee, or similar fee so that the combined interest rate
and fees are increased by more than 2% per annum in the aggregate (excluding
increases resulting from (A) increases in the underlying reference rate not
caused by any amendment, supplement or modification of the Second Lien Credit
Agreement, or (B) accrual of interest at the rate applicable following an “Event
of Default” under the Second Lien Credit Agreement as in effect on the date
hereof);
 
(iii)   change any representations, warranties, covenants, defaults, events of
default or other provisions (including the addition of defaults or events of
default not contained in the Second Lien Loan Documents (as defined in the
Second Lien Intercreditor Agreement) as of the date hereof) in any manner that
makes them more restrictive as to the Borrower, except to make conforming
changes to match changes made to the First Lien Loan Documents (as defined in
the Second Lien Intercreditor Agreement), on substantially similar economic
terms;
 
(iv)   change to earlier dates any dates upon which payments of principal or
interest are due thereon or otherwise alter any provisions that decrease the
weighted average life to maturity;
 
(v)    change the prepayment, redemption, or defeasance provisions thereof if
the effect of such change is to require any new
 

 
8

--------------------------------------------------------------------------------

 

payment or accelerate the payment date of any existing payment obligation; or
 
(vi)   change or amend any other term of the Second Lien Loan Documents (as
defined in the Second Lien Intercreditor Agreement) if such change or amendment
would result in a default under this Agreement, increase the obligations of the
Borrower or confer additional rights on any Second Lien Claimholder (as defined
in the Second Lien Intercreditor Agreement) in a manner adverse in any respect
to any of the First Lien Claimholders (as defined in the Second Lien
Intercreditor Agreement).
 
(v)    Notice of Amendments.  In the event the Second Lien Loan Documents (as
defined in the Second Lien Intercreditor Agreement) are amended, supplemented or
otherwise modified, the Borrower shall provide a copy of each such amendment,
supplement or modification to the Program Agent at least five (5) Business Days
prior to the effective date thereof.”
 
(w)   Refinancing of Second Lien Obligations.  The Borrower will not refinance
the Debt under the Second Lien Credit Agreement unless (i) the Program Agent and
each Investor Agent have consented thereto or the terms of such refinanced Debt,
if contained in an amendment to the Second Lien Credit Agreement, would not
require the consent of the Program Agent and the Investor Agents pursuant to
Section 5.01(u) and (ii) the holders of such refinanced Debt (or an agent for
such holders) agree in writing, at or prior to the time of such refinancing, to
be bound by the terms of the Second Lien Intercreditor Agreement.
 
(x)    Prepayment of the Second Lien Obligations.  The Borrower will not make
any optional prepayment, in whole or in part, of the principal amount of the
Debt outstanding under the Second Lien Credit Agreement unless (i) the Program
Agent and each Investor Agent have consented thereto or (ii) such prepayment is
a prepayment in full in connection with a refinancing permitted by
Section 5.01(w) and the principal amount of the refinanced Debt outstanding
immediately following the refinancing is equal to the principal amount of the
Debt prepaid.
 
1.20    Section 6.06(d) of the Agreement is amended by (i) deleting the words “,
except as provided in the second to last sentence of this Section 6.06(d)” at
the end of the first paragraph thereof. and (ii) deleting in their entirety the
second and third sentences of the second paragraph thereof.
 

 
9

--------------------------------------------------------------------------------

 



 
1.21    Section 7.01(d) of the Agreement is amended by deleting the reference to
“5.01(p) or 5.01(q)” therein and inserting in lieu thereof a reference to
“5.01(p), 5.01(q), 5.01(u), 5.01(w) or 5.01(x)”.
 
1.22    Section 7.01(k) of the Agreement is amended in its entirety to read as
follows:
 
(k) (i) An “Event of Termination” or “Facility Termination Date” shall occur
under any Purchase Agreement or any Purchase Agreement shall cease to be in full
force or effect, or (ii) an “Event of Default” shall occur under the Second Lien
Credit Agreement, or (iii) the Second Lien Agent shall deliver to the Program
Agent a notice of the type described in Section 3.1(a)(1) of the Second Lien
Intercreditor Agreement (which triggers the start of the “Standstill Period”
thereunder).”
 
1.23    Section 7.01(q) of the Agreement is amended in its entirety to read as
follows:
 
“(q) Any Governmental Entity Receivables Account Notice or “Governmental Entity
Receivables Account Notice” (as defined in the Second Lien Credit Agreement)
shall be revoked or revised.”
 
1.24    The proviso in the final paragraph of Section 7.01 of the Agreement is
amended by (i) deleting the reference to “paragraph (g) of this Section 7.01”
and replacing it with a reference to “paragraph (g) of this Section 7.01 or
clause (iii) of paragraph (k) of this Section 7.01”, and (ii) after the words
“the Commitment Termination Date shall occur”, inserting the words “and, in the
case of an event described in paragraph (g),”.
 
1.25    Section 11.05 of the Agreement is amended by inserting a new clause (c)
in the appropriate location as follows:
 
“(c)    The Collection Agent and each Originator hereby agrees that it will not
institute against, or join any other Person in instituting against, the Borrower
any proceeding of the type referred to in Section 7.01(g) so long as there shall
not have elapsed one year plus one day since the later of the Facility
Termination Date and the date on which all Obligations shall have been paid in
full.”
 
1.26    A new Section 11.14 of the Agreement is inserted in the appropriate
location as follows:
 
Section 11.14     Second Lien Intercreditor Agreement.  Notwithstanding anything
herein to the contrary, the exercise of certain rights and remedies by the
Program Agent hereunder is subject to the provisions of the Second Lien
Intercreditor Agreement.  In the event of any conflict between the terms of the
Second Lien Intercreditor Agreement and this Agreement, the terms of the Second
Lien Intercreditor Agreement shall govern and control.
 

 
10

--------------------------------------------------------------------------------

 



 
1.27    Schedule I (Deposit Banks and Account Banks) to the Agreement is amended
by deleting the contents thereof and inserting in lieu thereof the following:
 
Mellon Bank, N.A.
500 Ross Street, Room 154-1380
Pittsburgh, PA 15262-0001
Attn: Document Control Group Manager
 
Account Number: 0693636
Account Number: 103-7294
 
1.28    Schedule II (Credit and Collection Policy), and Schedule V (Material
Litigation) to the Agreement are each amended in their entirety to read as set
forth in Schedule II and Schedule V, respectively, to this Amendment Agreement.
 
SECTION 2.      Conditions to Effectiveness  This Amendment Agreement shall
become effective when the following documents have been delivered to the Program
Agent, each in form and substance satisfactory to the Program Agent and the
Investor Agents (the “Effective Date”):
 
(a)    fully executed counterparts of this Amendment Agreement;
 
(b)    fully executed counterparts of the Second Lien Intercreditor Agreement;
 
(c)    fully executed copies of an amendment and/or restatement of the
Intercreditor Agreement;
 
(d)    fully executed counterparts of an omnibus amendment to each of the Parent
Undertakings;
 
(e)    fully executed counterparts of amendments to each of the Deposit Account
Agreement and the Governmental Entity Receivables Agreement;
 
(f)     fully executed counterparts of an omnibus amendment to each of the
Purchase Agreements;
 
(g)    copies of executed copies of the Second Lien Credit Agreement and all
related documents; and
 
(h)    favorable opinions of Skadden, Arps, Slate, Meagher & Flom LLP, as
counsel for the Borrower, the Predecessor Purchasers, the Parent and the other
Originators, as to such matters as the Program Agent or any Investor Agent may
reasonably request.
 
SECTION 3.      Representations and Warranties.  Each of the Borrower and the
Collection Agent represents and warrants that each of the representations and
warranties contained in Section 4.01 and Section 4.02, respectively, of the
Agreement (after giving effect to this Amendment Agreement) are correct in all
material respects on and as of the date of this Amendment Agreement as though
made on and as of such date.
 

 
11

--------------------------------------------------------------------------------

 



 
SECTION 4.      Confirmation of Agreement.  Each reference in the Agreement to
“this Agreement” or “the Agreement” shall mean the Agreement as amended by this
Amendment Agreement, and as hereafter amended or restated.  Except as herein
expressly amended, the Agreement is ratified and confirmed in all respects and
shall remain in full force and effect in accordance with its terms.
 
SECTION 5.      Confirmation of Parent Undertakings.  The Parent, by its
signature below, hereby confirms and agrees that notwithstanding the
effectiveness of this Amendment Agreement, after giving effect to the amendments
thereto on the date of the Amendment Agreement (a) the Parent Undertakings shall
continue to be in full force and effect and shall apply to the Agreement as
amended as contemplated by this Amendment Agreement, and (b) the Parent
Undertakings are hereby ratified and confirmed.
 
SECTION 6.      Consent to Amendments of Purchase Agreements.  Pursuant to the
provisions of Section 5.01(m) of each  of the Agreement, the Tertiary Purchase
Agreement and the Secondary Purchase Agreement , each of the Program Agent and
each Investor Agent hereby consents to the amendments to the Purchase Agreements
referred to in clause (f) of Section 2.
 
SECTION 7.      Authorization of Second Lien Intercreditor Agreement.  Each
Investor, each Bank and each Investor Agent authorizes the Program Agent to
enter into the Second Lien Intercreditor Agreement as agent on its behalf.
 
SECTION 8.      Costs and Expenses.  The Borrower agrees to pay on demand all
reasonable costs and expenses in connection with the preparation, execution and
delivery of this Amendment Agreement and any other documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Program Agent, the Investor Agents, the Investors,
the Banks and the Trustee with respect thereto.
 
SECTION 9.      GOVERNING LAW.  THIS AMENDMENT AGREEMENT SHALL, IN ACCORDANCE
WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK,  BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
 
SECTION 10.    Execution in Counterparts.  This Amendment Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment Agreement by facsimile or by electronic transmission in portable
document format (.pdf) shall be effective as delivery of a manually executed
counterpart of this Amendment Agreement.
 
[Remainder of this page intentionally left blank]
 

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 

 
RITE AID FUNDING II
                               
By:
/s/ James J. Comitale      
Name: James J. Comitale
   
Title:    Vice President
                     
CAFCO, LLC
             
By:
Citicorp North America,
Inc., as Attorney-in-Fact
                                 
By:
/s/ Tom Sullivan        
Name: Tom Sullivan
     
Title:    Director, VP
                     
CRC FUNDING, LLC
           
By:
Citicorp North America,
Inc., as Attorney-in-Fact
                       
By:
/s/ Tom Sullivan         
Name: Tom Sullivan
     
Title:    Director, VP




 
 

--------------------------------------------------------------------------------

 




           
FALCON ASSET SECURITIZATION
  COMPANY LLC
           
By:
JPMorgan Chase Bank, N.A., its
attorney-in-fact
                               
By:
/s/ John M. Kuhns      
Name:  John M. Kuhns
     
Title:     Exec Director
                       
VARIABLE FUNDING CAPITAL
COMPANY LLC
           
By:
Wachovia Capital Markets, LLC, as Attorney-in-Fact
                       
By:
/s/ Douglas R. Wilson, Sr.        
Name: Douglas R. Wilson, Sr.
       
Title:    Director
                       
CITICORP NORTH AMERICA, INC.,
  as Program Agent and as an Investor Agent
                               
By:
/s/ Tom Sullivan      
Name: Tom Sullivan
     
Title:    Director, VP
                       
CITIBANK, N.A.
             
By:
/s/ Tom Sullivan      
Name: Tom Sullivan
     
Title:    Director, VP
 




 
 

--------------------------------------------------------------------------------

 




 
JPMORGAN CHASE BANK, N.A.
  as a Bank and as an Investor Agent
                               
By:
/s/ John M. Kuhns      
Name: John M. Kuhns
     
Title:    Exec Director
                       
WACHOVIA BANK, NATIONAL ASSOCIATION
  as a Bank and as an Investor Agent
                     
By:
/s/ Michael J. Landry      
Name:  Michael J. Landry
     
Title:     Vice President
                       
RITE AID HDQTRS. FUNDING INC.
                               
By:
/s/ James J. Comitale      
Name: James J. Comitale
     
Title:    Vice President
                       
THE BANK OF NEW YORK MELLON
  as Trustee
                               
By:
/s/ Jared Fischer      
Name: Jared Fischer
     
Title:    Assistant Treasurer
 






 
 

--------------------------------------------------------------------------------

 


 
RITE AID CORPORATION
 
RITE AID OF CONNECTICUT, INC.
 
RITE AID OF DELAWARE, INC.
 
RITE AID OF GEORGIA, INC.
 
RITE AID OF INDIANA, INC.
 
RITE AID OF KENTUCKY, INC.
 
RITE AID OF MAINE, INC.
 
RITE AID OF MARYLAND, INC.
 
RITE AID OF MICHIGAN, INC.
 
RITE AID OF NEW HAMPSHIRE, INC.
 
RITE AID OF NEW JERSEY, INC.
 
RITE AID OF NEW YORK, INC.
 
RITE AID OF OHIO, INC.
 
RITE AID OF PENNSYLVANIA, INC.
 
RITE AID OF TENNESSEE, INC.
 
RITE AID OF VERMONT, INC.
 
RITE AID OF VIRGINIA, INC.
 
RITE AID OF WASHINGTON, D.C., INC.
 
RITE AID OF WEST VIRGINIA, INC.
 
KEYSTONE CENTERS, INC.
 
THE LANE DRUG COMPANY
 
RITE AID DRUG PALACE, INC.
 
THRIFTY PAYLESS, INC.
 
HARCO, INC.
 
PERRY DRUG STORES, INC.
 
APEX DRUG STORES, INC.
 
PDS-1 MICHIGAN, INC.
 
RDS DETROIT, INC.
 
K & B ALABAMA CORPORATION
 
K & B LOUISIANA CORPORATION
 
K & B MISSISSIPPI CORPORATION
 
K & B TENNESSEE CORPORATION
 
ECKERD CORPORATION
 
GENOVESE DRUG STORES, INC.
 
EDC DRUG STORES, INC.
 
MAXI DRUG, INC.
 
MAXI DRUG SOUTH, L.P.
 
MAXI DRUG NORTH, INC.
 
MAXI GREEN, INC.
 
THRIFT DRUG, INC.




                 
By:
/s/ Robert B. Sari      
Name: Robert B. Sari
     
Title:    Exec. VP and Gen. Counsel of Rite Aid
           Corporation
           VP as to all other originators
 


